EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re:Tarragon Corporation Case No. 09-10555 (DHS) Reporting Period:2/1/09 through 2/28/09 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. In preparing this monthly operating report, the Company has relied upon unaudited financial information and other analyses prepared by its accounting department.The information and other data contained herein is deemed to be materially accurate, and is subject to certain timing and reclassification adjustments as more information becomes available. I declare under penalty of perjury (28U.S.C.Section1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Erin D. Pickens Date:April 3, 2009 Signature of Authorized Individual Erin D. Pickens CFO, Tarragon Corporation Printed Name of Authorized Individual Title of Authorized Individual 1Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. - 1 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET February 28, 2009 Unaudited – For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Developmen Company LLC ASSETS REAL ESTATE INVENTORY $ 2,308,424 $ - $ - $ - $ - LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS 10,280,554 RESTRICTED CASH 254,255 GOODWILL 1,222,893 1,469,450 CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE 1,976,687 12,696 DUE FROM AFFILIATE 534,879,741 PREPAID EXPENSES 2,030,048 DEPOSITS AND OTHER ASSETS 5,695,256 30,024 INVESTMENTS IN SUBSIDIARIES (185,294,155 ) (62,052,237 ) (54,393,938 ) (29,652,425 ) DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES 3,729,180 TOTAL ASSETS $ 377,082,882 $ 1,512,170 $ (62,052,237 ) $ (54,393,938 ) $ (29,652,425 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 169,855,139 ACCRUED PROPERTY TAXES - ACCRUED INTEREST 5,520,295 ACCOUNTS PAYABLE TRADE 1,175,241 DUE TO AFFILIATE 432,392,326 ACCOUNTS PAYABLE AND OTHER LIABILITIES 20,064,259 105,170 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 629,007,260 105,170 - - - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (251,924,377 ) 1,407,000 (62,052,237 ) (54,343,938 ) (29,652,425 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 377,082,882 $ 1,512,170 $ (62,052,237 ) $ (54,393,938 ) $ (29,652,425 ) (193,964,072 ) RE of consolidated subs 8,669,917 Investment in Keane Stud (185,294,155 ) - 2 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET February 28, 2009 (Continued) Unaudited – For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ - $ - $ - LAND BUILDING IMPROVEMENTS LESS:ACCUMULATED DEPRECIATION NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS RESTRICTED CASH GOODWILL CONTRACTS RECEIVABLE ACCOUNTS RECEIVABLE BASE RENT MISCELLANEOUS ACCOUNTS RECEIVABLE DUE FROM AFFILIATE PREPAID EXPENSES DEPOSITS AND OTHER ASSETS INVESTMENTS IN SUBSIDIARIES (483,840 ) 14,770 (1,521 ) (150,563 ) (3,845,434 ) DEFERRED TAX ASSET DEFERRED FINANCING EXPENSES TOTAL ASSETS $ (483,840 ) $ 14,770 $ (1,521 ) $ (150,563 ) $ (3,845,434 ) LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE ACCRUED PROPERTY TAXES ACCRUED INTEREST ACCOUNTS PAYABLE TRADE DUE TO AFFILIATE ACCOUNTS PAYABLE AND OTHER LIABILITIES TENANT SECURITY DEPOSITS TOTAL LIABILITIES - MINORITY INTEREST SHAREHOLDERS'DEFICIT (483,840 ) 14,770 (1,521 ) (150,563 ) (3,845,434 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ (483,840 ) $ 14,770 $ (1,521 ) $ (150,563 ) $ (3,845,434 ) - 3 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET February 28, 2009 (Continued) Unaudited – For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon. LLP Bermuda Island Tarragon LLC The Park Development East, LLC ASSETS REAL ESTATE INVENTORY $ - $ - $ 18,541,064 $ - $ 3,209,352 LAND - - 10,009,124 - BUILDING IMPROVEMENTS - - 21,438,316 - LESS:ACCUMULATED DEPRECIATION - - (2,051,556 ) - NET RENTAL REAL ESTATE - - - 29,395,885 - CASH AND CASH EQUIVALENTS 300 - 358,830 - RESTRICTED CASH - - 42,639 - GOODWILL - CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT - - 10,019 - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE 1,552,867 - - - PREPAID EXPENSES 347 278 43,018 278 DEPOSITS AND OTHER ASSETS - - 35,460 688,352 INVESTMENTS IN SUBSIDIARIES 50,944 - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - - - 52,364 TOTAL ASSETS $ 50,944 $ 1,553,514 $ 18,541,342 $ 29,885,851 $ 3,950,345 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 7,690,400 $ 41,458,495 $ 3,600,000 ACCRUED PROPERTY TAXES 1,869 19,475 364,701 - ACCRUED INTEREST - 313,346 819,957 131,525 ACCOUNTS PAYABLE TRADE 4,610 162,965 195,438 - DUE TO AFFILIATE - 37,851,646 3,780,168 9,436,785 ACCOUNTS PAYABLE AND OTHER LIABILITIES 70,000 2,934,191 1,201,839 188,139 TENANT SECURITY DEPOSITS - - 91,864 - TOTAL LIABILITIES - 76,480 48,972,023 47,912,462 13,356,448 MINORITY INTEREST - SHAREHOLDERS'DEFICIT 50,944 1,477,034 (30,430,681 ) (18,026,611 ) (9,406,103 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 50,944 $ 1,553,514 $ 18,541,342 $ 29,885,851 $ 3,950,345 - 4 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET February 28, 2009 (Continued) Unaudited – For Internal Use Only The Park Development West, LLC One Las Olas, Ltd. 900 Monroe Development, LLC Central Square Tarragon LLC Tarragon Edgewater Associates, LLC ASSETS REAL ESTATE INVENTORY $ 599,843 $ 7,590,036 $ 10,725,068 $ 7,778,428 $ 434,470 LAND - BUILDING IMPROVEMENTS - LESS:ACCUMULATED DEPRECIATION - NET RENTAL REAL ESTATE - CASH AND CASH EQUIVALENTS - 75 - 75 1,006 RESTRICTED CASH 503,588 28,136 36 943 98,957 GOODWILL - CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 602,724 - - 8,528,902 PREPAID EXPENSES 435 114,837 382 361 - DEPOSITS AND OTHER ASSETS - 644,491 - 4,000 67,213 INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 24,271 24,000 - - TOTAL ASSETS $ 1,103,866 $ 9,004,571 $ 10,749,486 $ 7,783,807 $ 9,130,547 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ 2,852,239 $ 3,900,000 $ 8,970,000 $ - ACCRUED PROPERTY TAXES - 216,451 12,372 269,282 187,533 ACCRUED INTEREST - 85,003 159,765 391,540 - ACCOUNTS PAYABLE TRADE 143,480 41,486 6,951 23,074 10,129 DUE TO AFFILIATE 41,517,336 - 6,319,390 12,673,997 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 384,862 714,957 351,009 223 416,371 TENANT SECURITY DEPOSITS - TOTAL LIABILITIES 42,045,678 3,910,137 10,749,487 22,328,116 614,032 MINORITY INTEREST - SHAREHOLDERS'DEFICIT (40,941,812 ) 5,094,433 - (14,544,309 ) 8,516,515 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 1,103,866 $ 9,004,571 $ 10,749,486 $ 7,783,807 $ 9,130,547 - 5 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET February 28, 2009 (Continued) Unaudited – For Internal Use Only Orlando Central Park Tarragon, L.L.C. 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Vista Lakes Tarragon, LLC ASSETS REAL ESTATE INVENTORY $ - $ 77,864,282 $ - $ - $ - LAND 1,294,027 - 2,535,600 3,464,400 - BUILDING IMPROVEMENTS 6,053,998 - 27,551,437 1,809,711 - LESS:ACCUMULATED DEPRECIATION (2,025,965 ) - (358,754 ) (651 ) - NET RENTAL REAL ESTATE 5,322,060 - 29,728,283 5,273,459 - CASH AND CASH EQUIVALENTS 12,160 159,767 256,627 12,928 - RESTRICTED CASH - 204,234 163,585 - - GOODWILL - CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT 96,052 2,876 2,944 - - MISCELLANEOUS ACCOUNTS RECEIVABLE - DUE FROM AFFILIATE - 27,177,671 PREPAID EXPENSES 102,498 3,074 22,013 1,242 - DEPOSITS AND OTHER ASSETS 26,239 6,199 29,154 73,952 - INVESTMENTS IN SUBSIDIARIES - DEFERRED TAX ASSET - DEFERRED FINANCING EXPENSES - 363,772 27,996 - - TOTAL ASSETS $ 5,559,008 $ 78,604,205 $ 30,230,603 $ 5,361,581 $ 27,177,671 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ 5,454,717 $ 66,793,680 $ 22,899,761 $ 5,589,164 $ - ACCRUED PROPERTY TAXES 150,024 - 436,441 37,610 - ACCRUED INTEREST 221,569 316,755 1,496,424 375,455 - ACCOUNTS PAYABLE TRADE 49,919 469,773 94,702 123,921 - DUE TO AFFILIATE 2,574,152 8,126,540 7,927,723 4,954,144 - ACCOUNTS PAYABLE AND OTHER LIABILITIES 451,469 3,271,402 1,510,634 492,826 - TENANT SECURITY DEPOSITS 42,341 109,895 82,530 2,703 - TOTAL LIABILITIES 8,944,191 79,088,045 34,448,215 11,575,823 - MINORITY INTEREST - SHAREHOLDERS'DEFICIT (3,385,183 ) (483,840 ) (4,217,612 ) (6,214,242 ) 27,177,671 TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 5,559,008 $ 78,604,205 $ 30,230,603 $ 5,361,581 $ 27,177,671 - 6 - TARRAGON CORPORATION CONSOLIDATING BALANCE SHEET February 28, 2009 (Continued) Unaudited – For Internal Use Only Sold/Sold Out Properties Non-Filing Entities Non Filing Entities Combined Eliminations Topsides Total ASSETS REAL ESTATE INVENTORY $ - $ - $ 122,529,508 $ 7,770,055 $ - $ 259,350,530 LAND - - 71,198,168 88,501,320 BUILDING IMPROVEMENTS - - 439,168,262 496,021,724 LESS:ACCUMULATED DEPRECIATION - - (116,149,325 ) (120,586,252 ) NET RENTAL REAL ESTATE - - 394,217,106 - - 463,936,792 CASH AND CASH EQUIVALENTS - 562 444,519 (381,158 ) 788,397 11,924,080 RESTRICTED CASH - 97,913 13,210,675 650 14,507,699 GOODWILL - - - 2,692,343 CONTRACTS RECEIVABLE - ACCOUNTS RECEIVABLE BASE RENT - - 385,914 (4,303 ) 493,503 MISCELLANEOUS ACCOUNTS RECEIVABLE - 10,897 373,297 456,769 (375,127 ) 2,444,323 DUE FROM AFFILIATE 27,177,671 139,568,136 139,568,136 (712,310,040 ) (0 ) PREPAID EXPENSES - - 2,237,548 (25,719 ) 197,743 4,728,382 DEPOSITS AND OTHER ASSETS - 11,865 1,175,300 (469,471 ) 8,006,168 INVESTMENTS IN SUBSIDIARIES - - - 344,478,316 8,669,917 DEFERRED TAX ASSET - - - 1,275,812 1,275,812 DEFERRED FINANCING EXPENSES - - 5,242,938 9,464,522 TOTAL ASSETS $ 27,177,671 $ 139,689,373 $ 679,384,940 $ (360,485,551 ) $ 1,877,475 $ 787,494,070 LIABILITIES AND SHAREHOLDERS'DEFICIT LIABILITIES: MORTGAGE NOTES PAYABLE $ - $ - $ 606,749,443 $ 945,813,037 ACCRUED PROPERTY TAXES - - $ 1,696,517 169,480 $ 3,561,755 ACCRUED INTEREST - 1,925,446 $ 8,117,526 $ 17,949,159 ACCOUNTS PAYABLE TRADE - 947 $ 1,899,052 16 $ 4,400,757 DUE TO AFFILIATE - - $ 86,137,317 (653,691,524 ) $ 0 ACCOUNTS PAYABLE AND OTHER LIABILITIES - 992,730 $ 13,598,942 (169,496 ) 1,877,524 $ 47,464,321 TENANT SECURITY DEPOSITS - 83 $ 2,363,842 $ 2,693,175 TOTAL LIABILITIES - 2,919,206 720,562,637 (653,691,524 ) 1,877,524 1,021,882,203 MINORITY INTEREST - - - 17,536,249 17,536,249 SHAREHOLDERS'DEFICIT 27,177,671 136,770,167 (41,177,697 ) 275,669,724 (49 ) (251,924,382 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 27,177,671 $ 139,689,373 $ 679,384,940 $ (360,485,551 ) $ 1,877,475 $ 787,494,070 - 7 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Two Months Ended February 28, 2009 Unaudited - For Internal Use Only Tarragon Corporation Tarragon Management Inc Tarragon South Development Corporation Tarragon Development Corporation Tarragon Development Company LLC REVENUE: SALES $ - $ - $ - $ - $ - RENTAL AND OTHER 20,109 170,461 TOTAL REVENUE 20,109 170,461 - - - EXPENSES: COST OF SALES - - PROPERTY OPERATIONS - - DEPRECIATION - - IMPAIRMENT CHARGES - - GENERAL AND ADMINISTRATIVE 3,342,858 211,897 TOTAL EXPENSES 3,342,858 211,897 - - - OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES (1,806,284 ) - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - - INTEREST INCOME 36,418 - INTEREST EXPENSE (1,475,515 ) - GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - - GAIN ON DEBT FORGIVENESS - GAIN (LOSS) ON SALE OF REAL ESTATE - - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - - TOTAL OTHER INCOME AND EXPENSES (3,245,381 ) - DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ (6,568,130 ) $ (41,436 ) $ - $ - $ - - 8 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Two Months Ended February 28, 2009 (Continued) Unaudited - For Internal Use Only Block 88 Development, LLC Charleston Tarragon Manager, LLC MSCP, Inc. Tarragon Stratford, Inc. TDC Hanover Holdings, LLC REVENUE: SALES $ - $ - $ - $ - $ - RENTAL AND OTHER TOTAL REVENUE - EXPENSES: COST OF SALES PROPERTY OPERATIONS DEPRECIATION IMPAIRMENT CHARGES GENERAL AND ADMINISTRATIVE TOTAL EXPENSES - OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES INTEREST INCOME INTEREST EXPENSE GAIN (LOSS) ON EXTINGUISHMENT OF DEBT GAIN ON DEBT FORGIVENESS - GAIN (LOSS) ON SALE OF REAL ESTATE LITIGATION, SETTLEMENTS AND OTHER CLAIMS TOTAL OTHER INCOME AND EXPENSES - DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ - $ - $ - $ - $ - - 9 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Two Months Ended February 28, 2009 (Continued) Unaudited - For Internal Use Only Omni Equities Corporation Fenwick Plantation Tarragon, LLC Orion Towers Tarragon, LLP Bermuda Island Tarragon LLC The Park Development East, LLC REVENUE: SALES $ - $ 89,900 $ - $ - $ - RENTAL AND OTHER - - 540,852 - TOTAL REVENUE - 89,900 - 540,852 - EXPENSES: COST OF SALES 84,166 - - - PROPERTY OPERATIONS 26,793 19,753 328,374 42,344 DEPRECIATION - - 93,144 - IMPAIRMENT CHARGES - GENERAL AND ADMINISTRATIVE 741 - - 3,259 TOTAL EXPENSES - 111,700 19,753 421,518 45,603 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - INTEREST INCOME - INTEREST EXPENSE - (103,980 ) (358,626 ) (74,857 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - GAIN ON DEBT FORGIVENESS - GAIN (LOSS) ON SALE OF REAL ESTATE - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - TOTAL OTHER INCOME AND EXPENSES - - (103,980 ) (358,626 ) (74,857 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ - $ (21,800 ) $ (123,733 ) $ (239,292 ) $ (120,460 ) - 10 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Two Months Ended February 28, 2009 (Continued) Unaudited - For Internal Use Only The Park Development West, LLC One Las Olas Ltd. 900 Monroe Development, LLC Central Square Tarragon, LLC Tarragon Edgewater Associates, LLC Orlando Central Park Tarragon, L.L.C. REVENUE: SALES $ 18,560,400 $ - $ - $ - $ 102,888 $ - RENTAL AND OTHER - - 5,709 - 87,903 TOTAL REVENUE 18,560,400 - - 5,709 102,888 87,903 EXPENSES: COST OF SALES 16,953,385 - - 93,014 - PROPERTY OPERATIONS 113,412 83,637 38,787 (133,004 ) 118,890 DEPRECIATION - 29,162 IMPAIRMENT CHARGES - GENERAL AND ADMINISTRATIVE 46,426 1,560 - 1,172 - TOTAL EXPENSES 17,113,222 85,197 - 38,787 (38,819 ) 148,052 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - INTEREST INCOME - INTEREST EXPENSE 43,634 (62,181 ) (366,898 ) - (93,942 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - GAIN ON DEBT FORGIVENESS 613,681 - GAIN (LOSS) ON SALE OF REAL ESTATE - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - TOTAL OTHER INCOME AND EXPENSES 657,315 (62,181 ) - (366,898 ) - (93,942 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ 2,104,492 $ (147,378 ) $ - $ (399,976 ) $ 141,706 $ (154,091 ) - 11 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Two Months Ended February 28, 2009 (Continued) Unaudited - For Internal Use Only 800 Madison Street Urban Renewal, LLC Murfreesboro Gateway Properties, LLC Tarragon Stonecrest LLC Sold/Sold Out Properties Non-Filing Entities REVENUE: SALES $ - $ - $ - $ - $ 361,990 RENTAL AND OTHER - 477,944 26,631 32,232 12,574,387 TOTAL REVENUE - 477,944 26,631 32,232 12,936,377 EXPENSES: COST OF SALES - 361,990 PROPERTY OPERATIONS 105,488 193,088 17,185 126,876 7,049,226 DEPRECIATION - 120,810 398 - 2,192,859 IMPAIRMENT CHARGES - GENERAL AND ADMINISTRATIVE - - - 349 316,261 TOTAL EXPENSES 105,488 313,898 17,583 127,225 9,920,337 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES - INTEREST INCOME - INTEREST EXPENSE (372,112 ) (314,172 ) (79,218 ) (11,117 ) (6,449,043 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT - - - (123,888 ) - GAIN ON DEBT FORGIVENESS - GAIN (LOSS) ON SALE OF REAL ESTATE - - - 1,462,886 - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - TOTAL OTHER INCOME AND EXPENSES (372,112 ) (314,172 ) (79,218 ) 1,327,881 (6,449,043 ) DISCONTINUED OPERATIONS - NET INCOME (LOSS) $ (477,600 ) $ (150,126 ) $ (70,170 ) $ 1,232,888 $ (3,433,003 ) - 12 - TARRAGON CORPORATION CONSOLIDATING INCOME STATEMENT For the Two Months Ended February 28, 2009 (Continued) Unaudited - For Internal Use Only Non-Filing Entities Combined Eliminations Disc Ops Reclass Total REVENUE: SALES $ 361,990 $ - $ - $ 19,115,178 RENTAL AND OTHER 12,606,620 (158,868 ) (21,481 ) 13,755,880 TOTAL REVENUE 12,968,610 (158,868 ) (21,481 ) 32,871,057 EXPENSES: COST OF SALES 361,990 - - 17,492,555 PROPERTY OPERATIONS 7,176,102 - (111,278 ) 8,019,570 DEPRECIATION 2,192,859 - - 2,436,373 IMPAIRMENT CHARGES - GENERAL AND ADMINISTRATIVE 316,611 188,252 - 4,112,774 TOTAL EXPENSES 10,047,562 188,252 (111,278 ) 32,061,273 OTHER INCOME AND EXPENSES: EQUITY IN LOSS OF SUBSIDIARIES - 1,806,284 - - MINORITY INTEREST INCOME OF PARTNERSHIPS AND JOINT VENTURES 93,693 - - 93,693 INTEREST INCOME - - - 36,418 INTEREST EXPENSE (6,460,160 ) - 11,116 (9,706,910 ) GAIN (LOSS) ON EXTINGUISHMENT OF DEBT (123,888 ) - 123,888 - GAIN ON DEBT FORGIVENESS - - - 613,681 GAIN (LOSS) ON SALE OF REAL ESTATE 1,462,886 - (1,462,886 ) - LITIGATION, SETTLEMENTS AND OTHER CLAIMS - TOTAL OTHER INCOME AND EXPENSES (5,027,470 ) 1,806,284 (1,327,882 ) (8,963,119 ) DISCONTINUED OPERATIONS - - 1,238,085 1,238,085 NET INCOME (LOSS) $ (2,106,422 ) $ 1,459,163 $ 1 $ (6,915,249 ) - 13 - TARRAGON CORPORATION CASH FLOW
